Citation Nr: 0732074	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and if so whether the claim may be 
granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder, and if so whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The appellant served on active duty for training from 
September 1956 to February 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In July 2006, Board determined that new and material evidence 
had not been received that was sufficient to reopen 
previously denied claims of service connection for a 
psychiatric and a seizure disorder.  The appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2006 Order, the Court granted the VA 
General Counsel's and Appellant's Joint Motion For Remand.  
The Board's decision was vacated and the appellant's claim 
was remanded to the Board.  The Order called for the claim to 
be remanded primarily for further discussion regarding 
private physicians' statements/opinions of record.  

The reopened issues of entitlement to service connection for 
a psychiatric disorder and a seizure disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A June 2002 Board decision denied service connection for 
a psychiatric disorder.  It was held that new and material 
evidence had not been received since the last prior denial.  
Service connection was originally denied on the basis that 
there was no relationship between service and the onset of 
the claimed disorder.

2.  The same June 2002 Board decision denied service 
connection for a seizure disorder. It was held that new and 
material evidence had not been received since the last prior 
denial.  Service connection was originally denied on the 
basis that there was no relationship between service and the 
onset of the claimed disorder.

3.  Evidence received subsequent to the Board's June 2002 
decision, when considered by itself or together with previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a psychiatric disorder.  

4.  Evidence received subsequent to the Board's June 2002 
decision, when considered by itself or together with previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a seizure disorder.  


CONCLUSIONS OF LAW

1.  The June 2002 Board decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2006).  

2.  The June 2002 Board decision that denied service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2006).  

3.  The evidence received subsequent to the June 2002 Board 
decision is new and material and the appellant's claim of 
entitlement to service connection for a psychiatric is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).  

4.  The evidence received subsequent to the June 2002 Board 
decision is new and material and the appellant's claim of 
entitlement to service connection for a seizure disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  These provisions apply 
to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claims for entitlement to service 
connection for psychiatric and seizure disorders, it is the 
Board's conclusion that it is not precluded from now 
adjudicating the question of whether the claims are reopened.  
This is so because the Board is taking action favorable to 
the appellant by reopening the claims and granting the claims 
only to this extent, which, at this point, poses no risk of 
prejudice to the appellant.  See generally Bernard v. Brown, 
4 Vet. App. 384 (1993).

A Psychiatric Disorder and a Seizure Disorder

New and Material

Here, the records shows that, in June 2002 the Board denied 
the appellant's claims for service connection for a 
psychiatric disorder and a seizure disorder.  It was held 
that new and material evidence had not been received.  The 
appellant submitted a motion for reconsideration of that 
decision, but the Board denied reconsideration in November 
2002.  That June 2002 decision followed development mandated 
by United States Court of Appeals for Veterans Claims (Court) 
orders to develop or address the claims pursuant to Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), and the VCAA.  The 
appellant did not appeal the June 2002 Board decision to the 
Court.

Prior denials are on file.  Originally the claims were denied 
on the basis that the pathology demonstrated was not due to 
training duty or event or occurrence therein.

The appellant's claim may now be considered on the merits 
only if new and material evidence has been received since the 
time of the last prior final adjudication.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2005); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a) (2007).  Second, if new and material evidence has 
been presented, the merits of the claim must be evaluated 
after ensuring the duty to assist has been fulfilled.  See 
Hodge, supra.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  The evidence and arguments are presumed credible for 
the purposes of reopening the claim.


Analysis

The record reflects that the Board has determined on many 
occasions over the years that new and material had not been 
received to reopen a previously denied claims of service 
connection for psychiatric or seizure disorders.  
Specifically, the Board addressed the issues currently on 
appeal in decisions in December 1973, November 1974, April 
1976, March 1986, and August 1988, in each case denying 
entitlement to service connection for a psychiatric disorder 
or a possible central nervous system disorder, to include a 
seizure disorder.  The essential findings, dating from the 
original RO denial of the claim and through the first Board 
decision in December 1973 and up to the most recent in June 
2002, had not been upset by any introduced new and material 
evidence.  Thus, the bases for the denial of the claims had 
not materially changed.  

As the Board noted in the 1988 decision, service medical 
records were negative for any complaints, findings, 
treatments, or diagnoses pertaining to residuals of a head 
injury, a seizure disorder, or an acquired psychiatric 
disorder.  In the June 2002 Board decision, it was noted that 
other evidence of record in August 1988 included "various 
statements from the appellant, a fellow service member, and 
others; multiple examination and treatment reports and 
correspondence compiled by VA and non-VA medical personnel; a 
copy of a decision entered in October 1973 by an 
Administrative Law Judge of the Social Security 
Administration; and a transcript of the appellant's testimony 
at a hearing conducted at the RO in July 1987." (Pgs 5-6).

The Board in June 2002 noted that evidence received since 
August 1988 included various statements by the appellant, his 
spouse and others; medical records since 1988; a transcript 
of the appellant's testimony at a November 1995 hearing; and 
a January 1986 statement from the National Personnel Records 
Center (NPRC).  All this prior evidence failed to establish a 
causal link to training duty or that either disorder was 
otherwise related to training duty.  Despite the contentions 
of the appellant and various others, as noted, there was no 
corroborating evidence that the appellant sustained the 
alleged head injury in basic training, with the service 
medical records showing no treatment or notation of injury or 
findings of symptoms associated with head injury or any 
psychiatric or neurological condition.

The claims folder has consistently contained a record of the 
appellant's July 1958 VA hospitalization.  The appellant was 
hospitalized at a VA hospital in Beckley, West Virginia, over 
a period of five days in July 1958.  The final diagnosis then 
was brain tumor or possible cerebral hemorrhage.  Despite the 
appellant's numerous contentions over the years of his 
claims, the record of that hospitalization does not reflect 
any diagnosis of a seizure disorder or a psychiatric 
disorder.  The claim folders have never contained a record of 
treatment for a seizure or psychiatric disorder more 
proximate to service than that hospitalization, and as just 
noted, that hospitalization also contained no finding or 
diagnosis of either of the claimed disorders.

Evidence received since the last denial in June of 2002 has 
consisted of statements by the appellant; records of 
treatment or statements by numerous private physicians, 
records from Raleigh General Hospital, records from Raleigh 
County Chiropractic, a report from MT State Rehabilitation, 
an assessment by a private registered nurse, an evaluation 
report by a private licensed psychologist, a statement by a 
family member, records received from West Virginia Workers 
Compensation, and records received from the SSA including via 
the United Mine Workers of America.  These records establish 
the existence of a seizure disorder and a psychiatric 
disorder, but those disorders were already established by 
evidence previously of record.

However, it is noted that some of these new records note 
histories of illness suggesting proximity in time of a 
psychiatric or seizure disorder to service.  For example, the 
May 2001 decision of the Administrative Law Judge for the 
State of West Virginia in a worker's compensation case 
ordered that the appellant be considered permanently and 
totally disabled, in part, as secondary to an inservice head 
injury with a resulting seizure disorder.  Also a November 
2002 private vocational rehabilitation assessment references 
the existence of a seizure disorder since 1957, but notes no 
records to support that history.  Also submitted was a 
November 2004 document which noted that the appellant's 
Social Security benefits were granted based on his epilepsy.  

It is the Board's conclusion that those documents received 
since 2002 that suggest proximity in time between the 
appellant's psychiatric and seizure disorders and his 
military service clearly support his contention that these 
conditions are of training duty origin.  That is with the 
presumption of credibility given to the records for the 
purposes of reopening.  The Board finds these documents, when 
viewed in the context of the entire claims file, provide a 
suggestion that his currently diagnosed depressive disorder 
and grand mal seizure conditions were incurred in active duty 
for training.  These records must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been received, 
and the claim of service connection for a psychiatric 
disorder and a seizure disorder are reopened.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder; the 
appeal is granted to this extent.  

New and material evidence has been received to reopen the 
claim of service connection for a seizure disorder; the 
appeal is granted to this extent.  


REMAND

It has long been the appellant's contention that he sustained 
injuries in a land mine explosion during a training exercise 
while on active duty for training in late 1956 at Fort 
Jackson, Couth Carolina, and that he developed psychiatric 
and seizure disorders as a result.  

The service medical records are negative for any complaints, 
findings, treatments, or diagnoses pertaining to residuals of 
a head injury, a seizure disorder, or an acquired psychiatric 
disorder.  However, the appellant was hospitalized at a VA 
facility about 11 months after service discharge after 
becoming dizzy.  He had noticed this just days before his 
admission.  At the time, it was thought that he had a brain 
tumor or a possible brain hemorrhage.  He was released after 
4 days in that he was not eligible for hospitalization.  
Private records show hospitalization later that month for a 
possible brain tumor. It was noted that he had a  history of 
4 seizures, with the first attack on July 4, 1958.  The 
appellant did not relate a head injury during active duty for 
training at the time of either of these hospitalizations.  

Review of the record reflects that the appellant initially 
contended that his current psychiatric and seizure problems 
were related to exposure to an inservice mine explosion at 
the time of a private examination in 1971.  Depressive 
neurosis was the examiner's impression, but no etiology for 
this condition was provided.  An electroencephalogram (ECG) 
at this time was negative.  

Subsequently dated records reflect that the appellant has 
been diagnosed with a seizure disorder and a psychiatric 
disorder.  There are numerous lay and buddy statements of 
record attesting to the fact that the appellant had these 
conditions ever since active duty for training.  

What is not in the record is a thorough examination of the 
medical evidence or the appellant with an opinion as to the 
etiology of the appellant's current psychiatric and seizure 
disorders.  Because the appellant has not recently been 
afforded a VA examination for the purpose of ascertaining 
whether his psychiatric and seizure disorders are related to 
active duty for training, or any incident therein, the Board 
finds that an examination in this regard is necessary for a 
full and fair adjudication of the claim.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the appellant a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
(2) requests or tells the appellant to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.  

2.  The appellant should be scheduled 
for VA neuropsychiatric examination(s) 
for opinion(s) as to whether there is 
at least a 50 percent probability or 
greater that any present neurologic or 
psychiatric disorders were incurred as 
a result of an alleged closed head 
injury from exposure to a land mine 
explosion during active duty for 
training.  The examiner should 
reconcile any opinion provided with the 
medical evidence of record, to include 
the service medical records and all 
post service treatment records, lay 
statements, and testimony and or 
statements by the appellant.

All indicated tests and studies are to 
be performed.  Prior to the 
examination(s), the claims folder must 
be made available to the examiner(s) 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
All examination findings, along with 
the complete rationale for all opinions 
expressed, should be set forth in the 
examination report(s).

3.  The appellant must be given 
adequate notice of the date and place 
of any requested examination.  A copy 
of all notifications, including the 
address where the notice was sent must 
be associated with the claims folder.  
The appellant is advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have an adverse effect on his 
claim.  38 C.F.R. § 3.655 (2007).  

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a psychiatric 
disorder and a seizure disorder.  If 
action remains adverse to the 
appellant, provide the appellant and 
his representative with a supplemental 
statement of the case (SSOC) and allow 
him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


